Citation Nr: 0703418	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-23 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


ISSUE

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing or a special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had periods of active military service from 
September 1942 until his retirement in April 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In November 2006 the veteran testified before the undersigned 
Acting Veterans Law Judge at a Travel Board hearing in 
Houston, Texas.  The transcript of that hearing is of record.


FINDING OF FACT

The veteran is unable to ambulate and is wheelchair bound as 
a result of symptoms stemming from his service-connected back 
disorder, which include chronic back pain, severe postural 
abnormality, and severe sagittal imbalance.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for a certificate of eligibility for assistance in 
acquiring specially adapted housing have been met.  38 
U.S.C.A. § 2101 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.809, 
3.809a (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be extended when the veteran is 
permanently disabled from one of the following conditions 
which is the result of injury or disease incurred in or 
aggravated during military service:  (1) the loss, or loss of 
use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes or a wheelchair.  38 U.S.C.A. § 2101(a); 38 
C.F.R. § 3.809.  The phrase "preclude locomotion" is 
defined as the necessity for regular and constant use of a 
wheelchair, braces, crutches, or canes as a normal mode of 
locomotion although occasional locomotion by other methods 
may be possible.  38 C.F.R. § 3.809(d).

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following: (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands.  The assistance 
referred to in this section will not be available to any 
veteran more than once.  38 U.S.C.A. § 2101(b)(1); 38 C.F.R. 
§ 3.809a.

The veteran has been service-connected for lumbar strain with 
arthritis since May 1969.  According to the veteran, this 
disability has progressively worsened since its incurrence.

Medical evidence includes several examination reports which 
advise that the veteran is confined to a wheelchair.  In a 
letter dated in September 2001 a private orthopædics 
physician avers that  the veteran "will likely be confined 
to a wheelchair for his remaining days."  In December 2003 
another orthopædics physician wrote:  

[The veteran] has disabling back pain, as 
well as diffuse spondylosis with lumbar 
kyphosis."  He was apparently involved 
in a fall while in the Service in 1954.  
He has been disabled from the back pain 
in the mid 1990's.  Since that time, his 
pain has increased.  He has also been 
limited to a wheelchair for mobilization.  
Physical examination shows a markedly 
pitched forward gait with severe sagittal 
imbalance.  He has difficulty ambulating 
and rising from the chair.  He has hip 
flexion contractures bilaterally of 30 
degrees.  He also has difficulty lying in 
a supine position because of his severe 
back pain.  He also has difficulties with 
all of his activities of daily living.  
Given his reliance on the wheelchair, I 
recommend that he have a special home 
adaptation.  He would also benefit from a 
car lift and car adaptation for his 
wheelchair.  

Report of a compensation and pension examination done in 
March 2004 contains the following remarks:

 . . . as the veteran's back pain 
progressed, so were the associated 
mechanical deformities.  The veteran 
developed loss of lumbar lordosis, and 
his flexion contracted bilaterally of 30 
degrees.  This has resulted in severe 
postural abnormality preventing 
independent arising, and has a severe 
restricted gait with essentially full 
confinement to a wheelchair since the 
past few years. . . . The veteran has 
required assistance for ambulation for 
the past 6 -7 years, and states that 
these mechanical deformities have 
progressed in the last 2 - 3 years to 
make him essentially wheelchair bound for 
the past two years.  The veteran [n]ow 
requires help with transfers, and all 
activities of daily living except 
feeding.   . . . Range of motion of the 
spine could not be tested.

A QTC examination done in February 2005 yielded the following 
information:

The [veteran's] posture is abnormal; it 
is wheelchair bound.  Gait is abnormal; 
it is wheelchair bound.  He requires 
wheelchair for ambulation because of 
lumbar, bilateral hip, and bilateral knee 
pain.  Range of motion of the 
thoracolumbar spine is as follows:  
flexion 45 degrees; extension 0 degrees; 
right and left lateral flexion, 20 
degrees; right and left rotation, 15 
degrees.

The physician added that "examination of lumbar spine and 
hips is very difficult secondary to the fact that the 
[veteran] is wheelchair bound, and requires tremendous effort 
to place supine for examination."  The QTC physician 
concluded with the following comments:

The effect of the condition of the 
[veteran's] usual occupation is that he 
is bedridden and wheelchair bound at 
home.  The effect of the condition on the 
[veteran's] daily activity is that he is 
mobile only with great physical 
assistance from sons via use of a 
wheelchair.

The evidence confirms that the veteran has been service-
connected for low back disorder since 1969.  The evidence 
also confirms that the veteran has been wheelchair bound 
since the year 2002 due to his service-connected low back 
disability.  Although the evidence does not reflect complete 
lower extremity paralysis, it does show that the veteran is 
unable to ambulate due to severe postural abnormality and 
severe sagittal imbalance, and that he is dependent upon 
others for virtually all of his activities of daily living.  

In view of the veteran's inability to ambulate due to his 
service-connected back disorder, and his reliance upon a 
wheelchair for locomotion, the Board finds that there is loss 
of use of both lower extremities.  The requirements of 38 
C.F.R. § 3.809(b)(1) are thus met.  Accordingly, a 
certificate of eligibility for assistance in acquiring 
specially adapted housing must be granted.  

Entitlement under 38 C.F.R. § 3.809 thus established, 
benefits under 38 C.F.R. § 3.809a are not available.

The evidence shows that VA has met the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the veteran 
given the favorable nature of the Board's decision. 


ORDER

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.




____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


